DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 8-21 and 23-25 have been considered and found to be persuasive and 103 rejections of 02 February 2022 have been withdrawn, however, new rejections under 112 have been made in view of the amendment. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said multiple signal pathway electrical connector" and “removing said ultrasound assembly from said package” in lines in page 2.  There is insufficient antecedent basis for this limitation in the claim, since “a multiple signal pathway electrical connector” and “a package” were not previously recited in claim 8.
Claims 9, 16, and 18 recites the limitation “said unused ultrasound assembly” and “said tension member” in pages 2-3. There is insufficient antecedent basis for this limitation in the claim, since “an unused ultrasound assembly” and “tension member” was not previously recited in claims 8-9, 15-16, and 18.
Claims 10-15, 17, 19-21, and 23-25 are rejected as they inherit the rejection of claim 8 as discussed above. 
Reasons for Indicating Allowable Subject Matter
Claims 8-21 and 23-25 would be allowable when amended to overcome 112 rejections. 
The following is an examiner’s statement of reasons for indicating allowable subject matter:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
“Tanaka” (US 6,461,304) teaches an endoscope with removably attachable ultrasound assembly, enabling multiple use of endoscope and single ultrasound scanner can be assembled for plural endoscopes (Col. 2 lines 52-65).
“Ostrovsky” (US2011/0077558) teaches endoscope device may be reused for different medical procedures after sterilizing thoroughly ([0003] and [0027]).
“Rabiner” (US 2002/0117412) teaches an ultrasound medical device and a method comprising a disposable probe designed for a one time use that can be coupled to a device ([0037]), providing a sealed package, containing an unused, clean ultrasound assembly ([0043]), and removing said ultrasound assembly from said package and attaching to endoscopic handle ([0014], [0037] and [0043]) and after use, detaching said ultrasound assembly from said endoscope and permanently disposing of said ultrasound assembly (a used ultrasonic probe is disposed [0016], [0039]).
“Marmour” (US20160262722) discloses the endoscope comprising a removably connectable imaging head movement sub-assembly and attaching and detaching the ultrasound assembly from the imaging head movement sub-assembly (CAD removably attached to the TEE imager head, Figure 4, tension member 2260 decouple the image capture assembly from the TEE imager head [0066], [0068]).

However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “attaching an imaging head movement sub-assembly to endoscope and attaching ultrasound assembly to imaging movement sub-assembly and detaching imaging head movement sub-assembly after use to dispose” in combination with the rest of the limitations of independent claim(s) 8.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention for a user to combine various prior arts in order to produce the claimed invention.  Furthermore, such a configuration allows eliminating problem of disinfecting movement sub-assembly ([0042]), while reusing endoscopes, advantages claimed by present invention
Therefore, claim(s) 8 overcome(s) previously and currently cited prior art and is/are found to be allowable when amended to overcome 112 rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA J PARK/Primary Examiner, Art Unit 3793